Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/JP2017/000546, filed on 01/11/2017.
Claims 1, 3-11 and 12-15 are currently pending in this patent application.
In response to a previous Office action, a Non-Final Rejection Office action (mailed on 07/27/2020), Applicants filed a response and an amendment on 11/25/2020, amending claims 10 and 11, and adding new claims 12-15 is acknowledged. 
Claims 1, 3-8 and 9 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 10-11 and 12-15 are present for examination.

Applicants' arguments filed on 11/25/2020, have been fully considered and are deemed persuasive to overcome all of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Withdrawn-Specification Objections
The previous objection of the Specification for reciting an embedded hyperlink and/or other form of browser-executable code, is withdrawn in view of Applicant’s amendment to the Specification and persuasive arguments. See MPEP §  608.01.	
	
	
Withdrawn-Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The previous rejection of Claims 10 and 11 under 35 U.S.C. 112(b), as being indefinite and vague for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 
 
Withdrawn-Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The previous rejection of Claims 10 and 11 under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement and scope of enablement is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 


Withdrawn-Claim Rejections – AIA  35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable

(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

The previous rejection of Claims 10 and 11 under 35 U.S.C. 103(a) before the effective filing date as being unpatentable over Sumida et al. (Novel glucose dehydrogenase. WO 2014/002973 A1, publication 01/03/2014, see IDS, which is also published as US 2015/0111280 A1, and that will be used to identify the claim limitations) in view of UniProt Accession No. L2G906 (Glucose oxidase; Created 03/06/2013, see PTO892 in Office action mailed on 05/01/2020) and Gan et al. (Comparative genomic and transcriptomic analyses reveal the hemibiotrophic stage shift of Colletotrichum fungi. New Phytologist (2013), 197:1236-1249) is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Robert M. Joynes, applicants’ representative on 01/25/2021. 

Election/Restriction
Claims 10-11 and 12-15 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 8 is  directed to the process of using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, mailed on 03/09/2020 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement of Groups III and I (claims 8, 10-11 and 12-15) as set forth in the Office action mailed on 03/09/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Amend the claim(s) as shown below:
8. (Currently Amended) A method for measuring glucose not biosensor of claim 10 





10. (Currently Amended)	A biosensor for measuring glucose not affected by dissolved oxygen, containing a flavin-conjugated glucose dehydrogenase which is composed of a protein having the following amino acid sequence (a), (b), (c), (d) or (e) and glucose dehydrogenase activity, and which does not use oxygen as an electron acceptor:
	(a) the amino acid sequence of SEQ ID NO: 3;
	(b) an amino acid sequence in which 1 to 3 amino acids are deleted from, replaced in or added to the amino acid sequence of SEQ ID NO: 3;

	(d) an amino acid sequence which has at least 92% identity with the amino acid sequence of  SEQ ID NO: 3, and does not contain a sequence of SEQ ID NO: 8 at its N-terminus;
	(e) an amino acid sequence having at least 92% identity with the amino acid sequence of SEQ ID NO: 3.
Cancel claims 1, 3-7 and 9.
Allowable Subject Matter
	Claims 8, 10-14 and 15 are allowed.


Reasons for Allowance
	The following is an examiner's statement of reasons for allowance:  The applicant has claimed a biosensor for measuring glucose not affected by dissolved oxygen, containing a flavin-conjugated glucose dehydrogenase which is composed of a protein having the following amino acid sequence (a), (b), (c), (d) or (e) and glucose dehydrogenase activity, and which does not use oxygen as an electron acceptor: (a)    the amino acid sequence of SEQ ID NO: 3; (b)    an amino acid sequence in which 1 to 3 amino acids are deleted from, replaced in or added to the amino acid sequence of SEQ ID NO: 3; (c)    an amino acid sequence which has at least 92% identity with the amino acid sequence of SEQ ID NO: 3 and whose N-terminus is SSQRF; (d)    an amino acid sequence which has at least 92% identity with the amino acid sequence of SEQ ID NO: 3, and does not contain a sequence of SEQ ID NO: 8 at its N-terminus; (e)    an amino acid sequence having at least 92% identity with the amino acid sequence ID NO: 3. The prior art does does not use oxygen as an electron acceptor  and glucose measurement is not affected by the dissolved oxygen that are the key properties of the claimed flavin-conjugated glucose dehydrogenase enzyme of the claimed invention. A standard search did not produce any prior art that suggests or teaches the claimed invention.  The claimed invention is novel and nonobvious over the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Rm. REM 5A49 and Mail Box REM 2C71
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656